              Case 3:19-cv-05724-RBL Document 21 Filed 08/25/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        GERMAN VAZQUEZ,                                   CASE NO. C19-5724RBL
 9
                               Petitioner,                ORDER
10               v.

11      STATE OF WASHINGTON,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on limited remand by the Ninth Circuit to determine

16   whether this Court should issue a Certificate of Appealability to Petitioner Vasquez [Dkt. # 20].

17          The district court should grant an application for a Certificate of Appealability only if the

18   petitioner makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

19   2253(c)(3). To obtain a Certificate of Appealability under 28 U.S.C. § 2253(c), a habeas

20   petitioner must make a showing that reasonable jurists could debate whether, or agree that, the

21   petition should have been resolved in a different manner or that the issues presented were

22   adequate to deserve encouragement to proceed further. Slack v. McDaniel, 120 S.Ct. 1595,

23   1603-04 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

24


     ORDER - 1
               Case 3:19-cv-05724-RBL Document 21 Filed 08/25/20 Page 2 of 2



 1          When the court denies a claim on procedural grounds, the petitioner must show that

 2   jurists of reason would find it debatable whether the petition states a valid claim of the denial of

 3   a constitutional right and that jurists of reason would find it debatable whether the district court

 4   was correct in its procedural ruling. Slack v. McDaniel, 120 S.Ct. at 1604.

 5          Vasquez was ordered to show cause why his petition was not barred. He did not respond,

 6   and he has not met his burden of demonstrating that reasonable jurists would find it debatable

 7   whether the dismissal without prejudice for failure to prosecute was erroneous. Vasquez has not

 8   made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(3).

 9          The Court will not issue a Certificate of Appealability.

10          IT IS SO ORDERED.

11          Dated this 25th day of August, 2020.

12

13                                                          A
                                                            Ronald B. Leighton
14                                                          United States District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
